ORDER

PER CURIAM:
AND NOW, this 26th day of June, 2003, Robert C. Jacobs having been suspended from the practice of law before the Department of the Treasury, Internal Revenue Service, for a period of forty-one months by its notification dated October 30, 2002; the said Robert C. Jacobs having been directed on March 27, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Robert C. Jacobs is suspended from the practice of law in this Commonwealth for a period of forty-one months retroactive to June 13, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.